Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s submission filed on December 7, 2020 was received. Following a decision by the Patent Trial and Appeal Board on February 1, 2022, the final rejection of claims 1-6 and 14-20 has been reversed. Claims 1-6 and 14-20 are in the application and are currently being examined. Claims 1 and 14 are the only claims in independent form. Claims 7-13 remain withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued March 11, 2020.
Election/Restrictions
Claims 1-6 & 14-20 are allowable. The restriction requirement between Inventions I & II, as set forth in the Office action mailed on May 1, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 26, 2014 is withdrawn.  Claims 7-13, directed to Invention II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “non-zero application of energy” in claims 16-17.
                EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with on Steve NICHOLS and Caitlin NEWLAND. Support for this amendment is found in paragraphs 14-15, 21, 23-25, 32, and 50-52 and Abstract of the printed publication and Fig. 1.
Please amend claims 7, 9-10, 13, and 18 as follows: 



the substrate in a non-uniform heating pattern, the substrate comprising the printing fluid deposited at a plurality of locations on the surface of the substrate, the non-uniform heating pattern comprising the  plurality of spatially separated higher and lower intensity regions distributed in the conveying direction along an axis; and					with the conveyor system, moving the substrate through the non-uniform heating pattern in the direction along the axis, thereby subjecting each of the plurality of locations to higher and lower intensity electromagnetic energy over time, to evaporate the solvent fluid from the printing fluid.
9. (Currently Amended) A method according to claim 7, further comprising causing air to flow across the substrate at an ambient temperature, thereby removing a solvent vapor from the vicinity of the substrate.								10. (currently amended ) A method according to claim 7, wherein applying heat to the surface of the substrate in the non-uniform heating pattern comprises:			causing the  plurality of electromagnetic energy sources to emit electromagnetic energy; and passing at least a portion of the emitted electromagnetic energy through a plurality of cylindrical lenses arranged at a distance from the plurality of electromagnetic energy sources, wherein the distance is substantially equal to a focal length of the plurality of cylindrical lenses.
13. (Currently Amended) A method according to claim 7, further comprising: depositing the printing fluid at the plurality of locations on the surface of the substrate; the printing fluid before applying the heat to the surface of the substrate in the non-uniform heating pattern.
18. (Currently Amended)  A drying assembly according to claim 1, further comprising a vapor removal system to circulate air at ambient temperature in the drying assembly to remove a vapor released by heating under the non-uniform heating pattern
Claim Rejections
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claims 1, 2, and 5 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120206528 A1 to Mikito Nakajima (hereinafter Nakajima) and in view of US Pat. Pub. No. 20160297224 A1 to Paul Andrew Edwards (hereinafter Edwards) is withdrawn based on the Patent Board Decision on February 1st, 2020.
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claims 1, 2, and 5 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030227527 A1 to David B. Richards (hereinafter Richards) and in view of US Pat. Pub. No. 20160297224 A1 to Paul Andrew Edwards (hereinafter Edwards) are withdrawn based on the Patent Board Decision on February 1st, 2020.
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claim 3 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030227527 A1 to David B. Richards (hereinafter Richards) and US Pat. Pub. No. 20160297224 A1 to Paul Andrew Edwards (hereinafter Edwards) as applied to claim 1 and further in view of US Pat. Pub. No. 20110096132 A1 to Secor et al (hereinafter Secor) are withdrawn based on the Patent Board Decision on February 1st
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claim 4 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030227527 A1 to David B. Richards (hereinafter Richards) and US Pat. Pub. No. 20160297224 A1 to Paul Andrew Edwards (hereinafter Edwards) as applied to claim 1 and further in view of US Pat. Pub. No. 20020100878 A1 to Summers et al (hereinafter Summers) are withdrawn based on the Patent Board Decision on February 1st, 2020.
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claim 6 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030227527 A1 to David B. Richards (hereinafter Richards) and US Pat. Pub. No. 20160297224 A1 to Paul Andrew Edwards (hereinafter Edwards) as applied to claim 1 and further in view of US Pat. Pub. No. 20120206528 A1 to Mikito Nakajima (hereinafter Nakajima) are withdrawn based on the Patent Board Decision on February 1st, 2020.
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claim 14 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030035037 A1 to Mills et al (hereinafter Mills) and US Pat. Pub. No. 20160297224 A1 to Paul Andrew Edwards (hereinafter Edwards) is withdrawn based on the Patent Board Decision on February 1st, 2020.
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claim 15 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030035037 A1 to Mills et al (hereinafter Mills) and US Pat. Pub. No. 20160297224 A1 to Paul Andrew Edwards (hereinafter Edwards) as applied to claim 14 and further in view of US Pat. Pub. No. 20140063096 A1 to Pitz et al (hereinafter Pitz) is withdrawn based on the Patent Board Decision on February 1st
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claim 15 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030035037 A1 to Mills et al (hereinafter Mills) and US Pat. Pub. No. 20160297224 A1 to Paul Andrew Edwards (hereinafter Edwards) as applied to claim 14 and further in view of US Pat. Pub. No. 6,447,112 B1 to Hu et al (hereinafter Hu) is withdrawn based on the Patent Board Decision on February 1st, 2020.
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claims 16-18 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120206528 A1 to Mikito Nakajima (hereinafter Nakajima) and in view of US Pat. Pub. No. 20160297224 A1 to Paul Andrew Edwards (hereinafter Edwards) as applied to claim 1 and further in view of US Pat. Pub. No. 20040189769 A1 to Wilbur et al (hereinafter Wilbur) is withdrawn based on the Patent Board Decision on February 1st, 2020.
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claim 19 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120206528 A1 to Mikito Nakajima (hereinafter Nakajima) in view of US Pat. Pub. No. 20160297224 A1 to Paul Andrew Edwards (hereinafter Edwards) as applied to claim 1 and further in view of US Pat. Pub. No. 20110261127 A1 to Kovacs et al (hereinafter Kovacs) is withdrawn based on the Patent Board Decision on February 1st, 2020.
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claim 20 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120206528 A1 to Mikito Nakajima (hereinafter Nakajima) in view of US Pat. Pub. No. 20160297224 A1 to Paul Andrew Edwards (hereinafter Edwards) as applied to claim 1 st, 2020.
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claims 16-18 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030227527 A1 to David B. Richards (hereinafter Richards) and in view of US Pat. Pub. No. 20160297224 A1 to Paul Andrew Edwards (hereinafter Edwards) as applied to claim 1 and further in view of US Pat. Pub. No. 20040189769 A1 to Wilbur et al (hereinafter Wilbur) is withdrawn based on the Patent Board Decision on February 1st, 2020.
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claim 19 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030227527 A1 to David B. Richards (hereinafter Richards) and in view of US Pat. Pub. No. 20160297224 A1 to Paul Andrew Edwards (hereinafter Edwards) as applied to claim 1 and further in view of US Pat. Pub. No. 20110261127 A1 to Kovacs et al (hereinafter Kovacs) is withdrawn based on the Patent Board Decision on February 1st, 2020.
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claim 20  under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030227527 A1 to David B. Richards (hereinafter Richards) and in view of US Pat. Pub. No. 20160297224 A1 to Paul Andrew Edwards (hereinafter Edwards) as applied to claim 1 and further in view of US Pat. Pub. No. 20130316282 A1 to Takahiro Mori (hereinafter Mori) is withdrawn based on the Patent Board Decision on February 1st, 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a focusing system” in independent claims 1 and 14 and dependent claims 1-3, 5-13,16-20 and 15, respectively.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Further, “focusing system” is found in the specification on Abstract, paragraphs 8, 14, 18, 23, 26-29, 32-33, 38, 41, 44, 53, Figs.1 and 4-5. Focusing system is shown as reference numeral 108 in Figs. 1, comprising reference numeral 400 in Fig. 4, 508 in Fig. 5, and 608 in Fig. 6. Paragraph 26 describes “the focusing system comprises a 
Paragraph 27 further describes focusing system  with “ belt 114 and rollers 116 move, or transport the substrate 104 through the drying assembly 100 beneath the focusing system 108 and the electromagnetic energy sources 102”.  Examiner is interpreting the focusing system to have the conveyor system (114, 116) to be located beneath the focusing system. 
Based on paragraph 28, the focusing system includes “an array of cylindrical lenses arranged adjacent to each other. The lenses are located between the plurality of electromagnetic energy sources 102 and the substrate 104. The lenses may be formed from a cylinder of suitable material, for example, glass, quartz, or fused silica, with a refractive index selected to focus the electromagnetic energy onto the substrate 104.”  Examiner is interpreting the focusing system to be located between the plurality of electromagnetic energy sources and the substrate. 
Examiner is interpreting the focusing system to be made of a material with a refractive index selected to focus the electromagnetic energy onto the substrate.
 Additionally, paragraph 28 teaches focusing system forms a non-uniform heating pattern, where the non-uniform heating pattern is formed with the focusing system in the following configuration:  “To form the non-uniform heating pattern in the direction of the conveying direction, the lenses may be displaced from the plurality of electromagnetic energy sources by a distance equal to, or substantially close to a focal length of the plurality of cylindrical lenses… adjacent rays of electromagnetic energy 110 emerging from the surface of the lenses are non-parallel and therefore form regions of higher and 
Examiner is considering the focusing system to include lenses displaced from the plurality of electromagnetic energy sources by a distance equal to, or substantially close to a focal length of the plurality of cylindrical lenses.
Examiner is considering the focusing system to include electromagnetic energy sources located close to the focal point to produce adjacent rays of electromagnetic energy emerging from the surface of the lenses which are non-parallel and therefore form regions of higher and lower intensity in the conveying direction, rather than a region of substantially uniform intensity.
Examiner is considering the electromagnetic energy sources (102), which are used with the focusing system (108), to be arranged to dry printing fluid by evaporation of a solvent fluid from the printing fluid as claimed in claims 1 and 14 as shown in Figs. 1, 4-6 and paragraphs 14-15, 23, 25, and 28.
Paragraphs 33-36 teaches the focusing system also forms plurality of spatially separated higher and lower intensity regions of electromagnetic energy density in a direction along the conveying direction as shown in Figs. 3A-3C.
Examiner is interpretating the non-uniform heating pattern in the claims as the pattern formed by adjacent rays of electromagnetic energy 110 emerging from the surface of the lenses are non-parallel and therefore form regions of higher and lower intensity in the conveying direction as described in paragraph 28 and based on the claim interpretation of focusing system above.

The following claim limitations that do not use the word “means,” but uses a generic placeholder that is coupled with functional language, are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim   recites sufficient structure to perform the function.  Such claim limitation(s) is/are: “a conveyor system” in independent claims 1 and 14 and dependent claims 1-13,16-20 and 15, respectively, and “vapor removal system” in claims 3 and 18.   
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites: 
“		A drying assembly comprising:
a plurality of electromagnetic energy sources arranged to dry a printing fluid deposited onto a surface of a substrate, by evaporation of a solvent fluid therefrom;
a conveyor system configured to move the substrate in a conveying direction; and
a focusing system configured to focus electromagnetic energy from the plurality of electromagnetic energy sources to form a non-uniform heating pattern on the surface of the substrate when conveyed along the conveying direction;
wherein the non-uniform heating pattern comprises a plurality of spatially separated higher and lower intensity regions distributed along the conveying direction. “
In regards to independent claim 1, the closest prior art of record US Pat. Pub. No. 20120206528 A1 to Mikito Nakajima (hereinafter Nakajima) and in view of US Pat. Pub. No. 20160297224 A1 to Paul Andrew Edwards (hereinafter Edwards), and US Pat. Pub. No. 20030227527 A1 to David B. Richards (hereinafter Richards) and in view of US Pat. Pub. No. 20160297224 A1 to Paul Andrew Edwards (hereinafter Edwards), does not teach nor suggest:
 “A drying assembly comprising:
a plurality of electromagnetic energy sources arranged to dry a printing fluid deposited onto a surface of a substrate, by evaporation of a solvent fluid therefrom;
…
a focusing system configured to focus electromagnetic energy from the plurality of electromagnetic energy sources to form a non-uniform heating pattern on the surface of the substrate when conveyed along the conveying direction;
wherein the non-uniform heating pattern comprises a plurality of spatially separated higher and lower intensity regions distributed along the conveying direction. “


The invention of independent claim 14 recites: 
“A system comprising: 
a printer apparatus configured to deposit a printing fluid onto a surface of a substrate; 
a conveyor system configured to move the substrate in a conveying direction; and 
a drying assembly, the drying assembly comprising: 
   a plurality of electromagnetic energy sources arranged to dry the printing fluid by evaporation of a solvent fluid therefrom; and 					a focusing system configured to focus electromagnetic energy from the plurality of electromagnetic energy sources to form a non-uniform heating pattern on the surface of the substrate when conveyed along the conveying direction;                                               
     wherein the non-uniform heating pattern comprises a plurality of spatially separated higher and lower intensity regions distributed along the conveying direction.”
In regards to independent claim 14, the closest prior art of record US Pat. Pub. No. 20030035037 A1 to Mills et al (hereinafter Mills) and in view of US Pat. Pub. No. 20160297224 A1 to Paul Andrew Edwards (hereinafter Edwards); and US Pat. Pub. No. 20120206528 A1 to Mikito Nakajima (hereinafter Nakajima) and in view of US Pat. Pub. 
 “A system comprising: 
a printer apparatus configured to deposit a printing fluid onto a surface of a substrate; 
…
a drying assembly, the drying assembly comprising: 
a plurality of electromagnetic energy sources arranged to dry the printing fluid by evaporation of a solvent fluid therefrom; and 					 a focusing system configured to focus electromagnetic energy from the plurality of electromagnetic energy sources to form a non-uniform heating pattern on the surface of the substrate when conveyed along the conveying direction;                                               
              wherein the non-uniform heating pattern comprises a plurality of spatially separated higher and lower intensity regions distributed along the conveying direction.”
as recited in independent claim 14.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karl Kurple whose telephone number is (571) 270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Karl Kurple/ 
Art Unit 1717
Primary Examiner